--------------------------------------------------------------------------------

PROMISSORY NOTE

 

Scottsdale, Arizona 

March 29, 2018 

 

FOR VALUE RECEIVED, the undersigned, Northsight Capital, Inc., a corporation
with an address of 7580 E. Gray Rd., suite 103, Scottsdale, AZ 85260
(hereinafter referred to as the “Maker”), hereby promises to pay to the order of
John Lemak IRA Rollover (Texas Capital Bank Custodian), with a mailing address
of 2828 Routh St., Dallas Texas (“Holder”), the sum of TWENTY FIVE THOUSAND
DOLLARS ($25,000).  

 

All outstanding principal sums shall be paid by Maker, as set forth below. The
entire balance of outstanding principal and other fees and charges shall be due
and payable on the earlier of (i) an Event of Default (as defined below) or (ii)
June 30, 2018 (the “Maturity Date). There shall be no prepayment penalty.  

 

The unpaid principal balance from time to time outstanding under this note shall
accrue and bear interest at a rate per annum equal to eight percent (8.0%),
until fully paid. Interest and fees shall be calculated based on a 365/366-day
year for the actual number of days elapsed.  In no event shall interest payable
hereunder exceed the highest rate permitted by applicable law.  To the extent
any interest received by Holder exceeds the maximum amount permitted, such
payment shall be credited to principal, and any excess remaining after full
payment of principal shall be refunded to Maker.  The principal balance of this
note may be prepaid in whole or in part, without premium or penalty, at any
time. 

 

Each of the following shall constitute an “Event of Default” hereunder: (i)
Maker’s failure to make any payment when due hereunder; (ii) with respect to
Maker, the commencement of an action seeking relief under federal or state
bankruptcy or insolvency statutes or similar laws, or seeking the appointment of
a receiver, trustee or custodian for Maker or all or part of its assets, or the
commencement of an involuntary proceeding against Maker under federal or state
bankruptcy or insolvency statues or similar laws, which involuntary proceeding
is not dismissed or stayed within thirty (30) days; or (iii) if Maker makes an
assignment for the benefit of creditors.  If an Events of Default occurs, the
obligations under this note shall become immediately due and payable without
notice or demand.   

 

Maker agrees to pay all reasonable costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses incurred, or which may be
incurred, by Holder in connection with the enforcement and collection of this
note.  Such costs and expenses shall be payable upon demand for the same and
until so paid shall be added to the principal amount of the note.   

 

Maker hereby waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance and
enforcement of this note, and assent to extensions of the time of payment or
forbearance or other indulgence without notice.  No delay or omission of Holder
in exercising any right or remedy hereunder shall constitute a waiver of any
such right or remedy.  Acceptance by Holder of any payment after demand shall
not be deemed a waiver of such demand.  A waiver on one occasion shall not
operate as a bar to or waiver of any such right or remedy on any future
occasion. 

 

This instrument contains the entire agreement among Maker and Holder with
respect to the transactions contemplated hereby, and supersedes all
negotiations, presentations, warranties, commitments, offers, contracts and
writings prior to the date hereof relating to the subject matter hereof.  This
instrument may be amended, modified, waived, discharged or terminated only by a
writing signed by Maker and accepted in writing by Holder.

 

This instrument shall be governed by Arizona law, without regard to the conflict
of laws provisions thereof.  For purposes of any action or proceeding involving
this note, Maker and Holder hereby expressly submit to the jurisdiction of all
federal and state courts located in the State of Arizona and consent to any
order, process, notice of motion or other application to or by any of said
courts or a judge thereof being served within or without such court’s
jurisdiction by registered mail or by personal service, provided a reasonable
time for appearance is allowed (but not less than the time otherwise afforded by
any law or rule), and waives any right to contest the appropriateness of any
action brought in any such court based upon lack of personal jurisdiction,
improper venue or forum non conveniens.  

 

This Note shall inure to the benefit of Holder’s successors and assigns. In
order to secure the fulfillment of Maker’s obligations hereunder to Holder, the
Maker hereby grants to the Holder a security interest in all of the membership
interests of Crush Mobile, LLC owned by Maker (the “Collateral”). Maker
represents and warrants to Holder that the Collateral is not subject to any
liens or encumbrance which is superior to Holder’s lien, provided that Holder
acknowledges that Maker is, in consideration of a $50,000 advance, concurrently
granting Howard R. Baer and Kae Park a lien in the Collateral which shall be
pari passu with Holder’s lien.  The Maker covenants and agrees that it shall not
grant any further liens in or otherwise further encumber the Collateral.   

--------------------------------------------------------------------------------

Executed as an instrument under seal, as of the date first above written. This
Note shall not become an obligation of the Maker until countersigned by Holder
and returned to Maker.

 

MAKER: 

 

WITNESS:Northsight Capital, Inc. 

 

_____________________________________ ______________________________________ 

WitnessJohn P. Venners, EVP Operations  

Print Name: ___________________________

 

 

ACCEPTED AND AGREED BY HOLDER

 

John Lemak IRA Rollover (Texas Capital Bank Custodian)

 

_____________________________________

By: John Lemak, duly authorized

--------------------------------------------------------------------------------

2